Per Curiam.
A stipulation of dismissal of appeal in the consolidated cases involving the Town of West New York having been filed with the clerk of .the court, said cases are no longer a part of this appeal.
We affirm the judgment of the Law Division substantially for the reasons expressed in the written opinion of Judge Larner published in 130 N. J. Super. 569 (Law Div. 1974), in his oral opinions of April 14, 1975 and May 14, 1975, and in his letter opinion of May 7, 1975. Additionally, reference is made to Hutton Pk. Gardens v. West Orange Town Council, 68 N. J. 543 (1975); Brunetti v. New Milford, 68 N. J. 576 (1975), and Troy Hills Village v. Parsippany-Troy Hills Tp. Council, 68 N. J. 604 (1975), decided December 11, 1975 and which are dispositive of several of the issues raised on this appeal.